DETAILED ACTION
1.	This office action is in response application 16/746,326 filed on 1/17/2020.  Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/032502 (hereinafter Rogulenko) in view of US 2017/0147931 (hereinafter Desai).

As for claim 1 Rogulenko discloses: A method for providing correlated content organization in a content management system based on a training set, comprising: providing, at a computer, the computer including a microprocessor (See paragraph 0044), an application server comprising a content management system (See paragraph 0060), a database associated with the application server (See paragraphs 0003 and 0052), and a user interface (See paragraph 0117), providing, at the content management system,  a file merge suggestion engine, the file merge suggestion engine being associated with a storage comprising a training set (See paragraph 0094 note a training set is used to provide suggestions), the training set comprising a set of data indicative of prior merge decisions (See paragraphs 0067, 0295 and 0312 note the learning model provides for both unsupervised learning based on the data and learning based on the user which is indicative of prior merging decisions including feedback which is immediately after a decision has been made), the training set comprising a plurality of metadata values (See paragraph 0089): 
receiving, at the content management system, a file, the file having a set of metadata values (See paragraph 0103 note the metadata can be a text based file); and updating a confidence score associated with the merge suggestion rule based upon the received response (See paragraphs 0176 and 0198 note the system discloses real-time updates based on responses and the confidence threshold is updated accordingly).
Rogulenko does not disclose: configuring, by the file merge suggestion engine, a merge suggestion rule, the configuring being based upon a plurality of prior file merges recorded in the training set; the suggestion being based upon the configured merge suggestion rule; providing a suggestion to merge the received file with one or more existing files at the database, nor receiving, at the content management system, a response to the suggestion to merge the received file with one or more existing files at the database;
Desai however discloses: configuring, by the file merge suggestion engine, a merge suggestion rule, the configuring being based upon a plurality of prior file merges recorded in the training set (See paragraph 0020, 0041 note the rules verification engines provides suggestions including merging rules within a cloud system) and ; the suggestion being based upon the configured merge suggestion rule (See paragraphs 0020 and 0041 note the user provides predefined data/rules upon which the system provides suggestions for merging) ; providing a suggestion to merge the received file with one or more existing files at the database (See paragraph 0041 note the system provides suggestions for merging of the rules/topology); and receiving, at the content management system, a response to the suggestion to merge the received file with one or more existing files at the database (See paragraph 0041 note the one or more user actions are the received response from the user).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Desai into the system of Rogulenko. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Desai’s teaching would enable users of the Rogulenko system to have more efficient processing. 

As for claim 2 the rejection of claim 1 is incorporated and further Rogulenko discloses: wherein the merge suggestion rule comprises a comparison to determine whether a selected set of the plurality of metadata values of the received file matches with the one or more existing files at the database (See paragraphs 0003, 0074 and 0200).

As for claim 3 the rejection of claim 1 is incorporated and further Desai discloses: wherein the received response indicates to merge the received file with the one or more existing files at the database (See paragraph 0041 note the one or more user actions are the received response from the user and can indicate to merge)

As for claim 4 the rejection of claim 1 is incorporated and further Rogulenko discloses: wherein updating the confidence score associated with the merge suggestion rule comprises increasing the confidence score (See paragraph 0094 note the adjustment can both increase and decrease the confidence score)

As for claim 5 the rejection of claim 1 is incorporated and further Desai discloses: based upon the received response indicating to merge the received file with the one or more existing files at the database, updating the merge suggestion rule (See paragraph 0041 note the one or more user actions are the received response from the user and can indicate to merge or note merge the rules and update the rules accordingly)
.

As for claim 6 the rejection of claim 1 is incorporated and further Desai discloses: wherein updating the merge suggestion rule comprises: adding a metadata value to the selected set of the plurality of metadata values (See paragraph 0041 note one example is adding conditions/values).

As for claim 7 the rejection of claim 1 is incorporated and further Desai discloses: wherein the received response indicates to not merge the received file with the one or more existing files at the database (See paragraph 0041 note the one or more user actions are the received response from the user and can indicate to merge or note merge the rules and update the rules accordingly), while Rogulenko discloses: wherein updating the confidence score associated with the merge suggestion rule comprises lowering the confidence score (See paragraph 0094 note the adjustment can both increase and decrease the confidence score). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Desai into the system of Rogulenko. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Desai’s teaching would enable users of the Rogulenko system to have more efficient processing. 


	Claims 9-15 are system claims substantially corresponding to the method of claims 1-7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-7.

	Claims 16-20 are non-transitory computer readable medium claims substantially corresponding to the method of claims 1-7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-7.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        September 29, 2021